                 Case 2:19-cv-01736-RAJ Document 1 Filed 10/28/19 Page 1 of 14




 1

 2                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 3
     UNITED NATURAL FOODS, INC.,
 4
                        Plaintiff,
 5
            v.
 6                                                         Case No.
     INTERNATIONAL BROTHERHOOD OF
 7   TEAMSTERS LOCAL 117 & LOCAL 313,

 8                      Defendants.

 9

10                                             COMPLAINT
11
            United Natural Foods, Inc. (“UNFI” or the “Company”), by its attorneys, brings this
12
     action against the International Brotherhood of Teamsters Local 117 (“Local 117”) and Local
13
     313 (“Local 313”) (collectively the “Unions”) to vacate an arbitration award dated October 7,
14
     2019 (“Award”). The Award contradicts fundamental requirements imposed by the National
15

16   Labor Relations Act, 29 U.S.C. § 151 et seq. (“NLRA” or “Act”); the Award is contrary to

17   public policy and is repugnant to the NLRA; the Award addresses matters that are not arbitrable
18   and are exclusively within the jurisdiction of the National Labor Relations Board (“NLRB” or
19
     “Board”); the Award is contrary to the requirement imposed by federal law mandating that any
20
     bargaining unit “in each case” be “appropriate” (NLRA § 9(b), 29 U.S.C. § 159(b)); the Award
21
     fails to draw its essence from and exceeds the arbitrator’s authority under the relevant collective
22

23   bargaining agreements (“CBAs”); and the Award is not within the scope of the parties’

24   agreement to arbitrate as reflected in the CBAs.

25

26


     Complaint                                                  Jason S. Mills, Morgan, Lewis & Bockius LLP
                                                             300 South Grand Avenue, Los Angeles, CA 90071
                                                                                               213.612.2500
                 Case 2:19-cv-01736-RAJ Document 1 Filed 10/28/19 Page 2 of 14




 1                                               PARTIES
 2          1.    UNFI is a Delaware corporation with nationwide operations engaged in the business
 3
     of wholesale grocery distribution. UNFI is an employer within the meaning of Section 2(2) of
 4
     the NLRA, 29 U.S.C. § 152(2), and Section 301 of the Labor Management Relations Act, 29
 5
     U.S.C. § 185 (“LMRA”). UNFI’s headquarters are located at 313 Iron Horse Way, Providence,
 6

 7   RI, 02908. An affiliate of UNFI, SVU Holdings Operations Company LLC, operates a

 8   distribution center located at 1525 East D Street, Tacoma, WA 98421 (the “Tacoma facility”).

 9   Another affiliate of UNFI, Centralia Holdings LLC, operates a distribution center located at 4002
10
     Galvin Road, Centralia, WA 98531 (the “Centralia facility”).
11
            2.    The Unions are labor organizations within the meaning of Section 2(5) of the NLRA,
12
     29 U.S.C. § 152(5), and Section 301 of the LMRA, 29 U.S.C. § 185.
13
            3.    Local 117 is the exclusive bargaining representative of a bargaining unit consisting
14

15   of employees in certain warehouse and other classifications at the Tacoma facility (the “Tacoma

16   warehouse bargaining unit”), and a separate bargaining unit consisting of employees in certain
17   inventory control and other classifications at the Tacoma facility (the “Tacoma inventory control
18
     bargaining unit”). Local 117 maintains an office located at 14675 Interurban Ave. S. Ste. # 307
19
     Tukwila, WA 98168.
20
            4.    Local 313 is the exclusive bargaining representative of a bargaining unit consisting
21

22   of employees in certain warehouse clerks and other classifications at the Tacoma facility (the

23   “Tacoma clerks bargaining unit”), and a separate bargaining unit consisting of employees in

24   certain driver classifications at the Tacoma facility (the “Tacoma drivers bargaining unit”).
25   Local 313 maintains an office located at 220 South 27th Street Tacoma, Washington 98402.
26


     Complaint                                                  Jason S. Mills, Morgan, Lewis & Bockius LLP
                                                     -2-     300 South Grand Avenue, Los Angeles, CA 90071
                                                                                               213.612.2500
                  Case 2:19-cv-01736-RAJ Document 1 Filed 10/28/19 Page 3 of 14




 1                                     JURISDICTION AND VENUE
 2           5.    The claims asserted in this Complaint are brought under Section 301 of the LMRA,
 3
     29 U.S.C. § 185.
 4
             6.    This Court has jurisdiction of this matter under Section 301 of the LMRA, 29 U.S.C.
 5
     § 185, the Federal Arbitration Act (“FAA”), 9 U.S.C. § 10, and 28 U.S.C. §§ 1331 and 1337.
 6

 7           7.    Venue in this District is proper under 28 U.S.C. § 1391(b)(2) and 29 U.S.C. § 185.

 8   This is a judicial district in which Defendant’s duly authorized officers or agents have been

 9   engaged in representing or acting for employee members at all relevant times; where the events
10
     giving rise to the Union’s grievance occurred; and where the arbitration hearing was held.
11
             8.    This action is timely filed under applicable Washington law, RCW 7.04A.230,
12
     within 90 days after UNFI received delivery of a copy of the Arbitrator’s award dated October 7,
13
     2019. A true and correct copy of the Award is attached hereto as Exhibit A.
14

15
                                                     FACTS
16
             9.    UNFI’s predecessor, SuperValu, Inc., and Local 117 entered into a collective
17
     bargaining agreement covering the Tacoma warehouse bargaining unit effective from July 15,
18

19   2018 to July 17, 2021.1 A true and correct copy of this agreement (the “Tacoma Warehouse

20   CBA”) is attached hereto as Exhibit B.2

21

22
             1
              United Natural Foods, Incorporated acquired SuperValu, Inc. in or around October 2018.
23   SuperValu, Inc. was signatory to the CBAs relevant to this matter, but for consistency and ease of
     reference, this Complaint refers to the employer as UNFI throughout.
24           2
              UNFI’s predecessor, SuperValu, Inc., and Local 117 also entered into a collective bargaining
25   agreement covering the Tacoma inventory control bargaining unit effective from July 15, 2018 to July 17,
     2021. However, the dispute at issue in the instant case does not involve or arise under the Tacoma
26   inventory control CBA.



     Complaint                                                     Jason S. Mills, Morgan, Lewis & Bockius LLP
                                                        -3-     300 South Grand Avenue, Los Angeles, CA 90071
                                                                                                  213.612.2500
                 Case 2:19-cv-01736-RAJ Document 1 Filed 10/28/19 Page 4 of 14




 1           10. UNFI’s predecessor, SuperValu, Inc., and Local 313 entered into a collective
 2   bargaining agreement covering the Tacoma clerks bargaining unit effective from July 15, 2018 to
 3
     July 17, 2021. A true and correct copy of this agreement (the “Tacoma Clerks CBA”) is attached
 4
     hereto as Exhibit C.3
 5
             11. UNFI’s predecessor, SuperValu, Inc., and Local 313 entered into a collective
 6

 7   bargaining agreement covering the Tacoma drivers bargaining unit effective from July 15, 2018

 8   to July 17, 2021. A true and correct copy of this agreement (the “Tacoma Drivers CBA”) is

 9   attached hereto as Exhibit D.4
10
             12. The Local 117 and Local 313 CBAs each contain provisions regarding dispute
11
     resolution, grievance processing, and arbitration.
12
             13. UNFI acquired SuperValu, Inc. on or about October 22, 2018 and became party to
13
     the Local 117 and Local 313 CBAs, in relation to represented employees in the Tacoma
14

15   bargaining units, as a successor to SuperValu, Inc.

16           14. On or about February 5, 2019, UNFI announced that it would consolidate its
17   Tacoma, Washington and Portland, Oregon facilities, which would be replaced by a larger,
18
     newly constructed distribution center in Centralia, Washington; and UNFI announced that, in
19
     connection with the opening of the Centralia distribution center, the Tacoma facility and Portland
20
     facility would be closed.
21

22

23
             3
              The Award focused primarily on Local 117, but stated that “the decision applies to both Local
24   117 and Local 313.” Exh. A at 2 n.1.
             4
25             There is no current dispute involving a union claim that UNFI is required to apply the Tacoma
     Drivers CBA at the Centralia facility, but this Complaint encompasses the Tacoma Drivers CBA to the
26   extent the Award is deemed to have any application to the Tacoma Drivers CBA.



     Complaint                                                     Jason S. Mills, Morgan, Lewis & Bockius LLP
                                                        -4-     300 South Grand Avenue, Los Angeles, CA 90071
                                                                                                  213.612.2500
                 Case 2:19-cv-01736-RAJ Document 1 Filed 10/28/19 Page 5 of 14




 1          15. The employees at the Portland, Oregon distribution center are represented by
 2   different unions (Teamster Local Unions 162, 206, and 305) and are covered by different CBAs
 3
     than the CBAs applicable to the UNFI employees in Tacoma who are represented by Teamsters
 4
     Locals 117 and 313.
 5
            16. The Centralia warehouse operations are not divided in any fashion based on whether
 6

 7   a customer or employee came from Tacoma or Portland or was new to the Centralia operation.

 8   The Centralia facility does or will include a produce operation that has not existed in Tacoma.

 9   The Centralia facility has a single classification, “Warehouse Worker,” encompassing forklift,
10
     selection, loading and receiving. Employees in Centralia have the same managers regardless of
11
     whether the employees previously worked in Portland or Tacoma or were new to the Centralia
12
     operation. Employees in Centralia have the same supervisors regardless of whether the
13
     employees previously worked in Portland or Tacoma or were new to the Centralia operation.
14

15   Employees in Centralia will be performing the same warehouse work, regardless of whether the

16   employees previously worked in Portland or Tacoma or were new to the Centralia operation.
17          17. As of the filing of this Complaint, more than 200 employees have been hired at the
18
     Centralia facility in “Warehouse Worker” positions who did not previously work at the Tacoma
19
     facility and were not previously represented by Local 117 or Local 313.
20
            18. When the Centralia facility becomes fully operational, there will be approximately
21

22   500 employees working as Warehouse Workers at the facility. UNFI has encouraged Tacoma

23   employees to apply for employment at the Centralia facility. There is no certainty that a

24   significant number of Tacoma employees will seek, accept or commence such employment, or
25   that former Tacoma employees will ever comprise a majority of Warehouse Workers at the
26


     Complaint                                                 Jason S. Mills, Morgan, Lewis & Bockius LLP
                                                    -5-     300 South Grand Avenue, Los Angeles, CA 90071
                                                                                              213.612.2500
                  Case 2:19-cv-01736-RAJ Document 1 Filed 10/28/19 Page 6 of 14




 1   Centralia facility, or that a majority of Warehouse Workers at the Centralia facility will desire or
 2   support representation by Local 117 or Local 313 or any other union.
 3
              19. The Local 117 and Local 313 CBAs contain dispute resolution provisions providing
 4
     for grievance arbitration (Tacoma Warehouse CBA, Exh. B, §§ 23.01-23.16; Tacoma Clerks
 5
     CBA, Exh. C, §§ 15.1-15.16; Tacoma Drivers CBA, Exh. D, §§ 22.1-22.14). Each of these
 6

 7   CBAs contains a provision, captioned “Limited Powers,” that restricts the authority of any

 8   arbitrator as follows:

 9
              Limited Powers. A Board or Arbitrator shall have no power to add to or subtract from or
10            to disregard, modify or otherwise alter any terms of this or any other agreement(s)
11            between the Union and Employer or to negotiate new agreements. Board and/or
              Arbitrator powers are limited to interpretations of and a decision concerning appropriate
12            application of the terms of this Agreement or other existing pertinent agreements(s), if
              any.
13
     Tacoma Warehouse CBA, Exh. B, § 23.05; Tacoma Clerks CBA, Exh. C, § 15.5; Tacoma
14
     Drivers CBA, Exh. D, § 22.5 (emphasis added).5
15

16            20. In or around March 2019, the Unions filed grievances alleging that UNFI violated

17   the Agreements by failing to apply those Agreements and/or their terms to employees at the
18   consolidated UNFI facility in Centralia. The grievances were denied by UNFI.
19
              21. The parties agreed to arbitrate the dispute described in paragraph 20 above, based on
20
     the dispute resolution provisions in the Local 117 and Local 313 CBAs, and based on a separate
21
     arbitration agreement which stated, among other things, that “the Company may proceed to
22

23   arbitration without prejudice to and without waiving any rights, arguments, and defenses it has

24
              5
25             The Tacoma Clerks CBA contains the identical text as quoted above, except instead of the phrase
     “appropriate application of the terms of this Agreement” it states “appropriate application of this Agreement.”
26   Tacoma Clerks CBA, Exh. C, § 15.5.



     Complaint                                                            Jason S. Mills, Morgan, Lewis & Bockius LLP
                                                              -6-      300 South Grand Avenue, Los Angeles, CA 90071
                                                                                                         213.612.2500
                 Case 2:19-cv-01736-RAJ Document 1 Filed 10/28/19 Page 7 of 14




 1   or may have regarding the merits and/or arbitrability of the grievances.” Exh. A at 5 (emphasis
 2   added).
 3
               22. The dispute described in paragraph 20 above was the subject of a grievance
 4
     arbitration hearing held on August 6 and 7, 2019 before arbitrator Joseph W. Duffy, who issued
 5
     an Opinion and Award dated October 7, 2019 (the “Award”).
 6

 7             23. The Award found that UNFI violated the CBAs by failing to apply the terms of the

 8   Tacoma Warehouse CBA and the Tacoma Clerks CBA to employees at the Centralia distribution

 9   center. Specifically, the Award stated that UNFI was required, among other things, to “afford all
10
     employees working under the terms of the Agreement at the Tacoma facility the opportunity to
11
     work at the Centralia facility under the same terms and conditions and without any loss of
12
     seniority or other contractual rights or benefits . . .” (Exh. A at 18), and the Award imposed the
13
     following remedy:
14

15
               a. Allow employees at the Tacoma facility to transfer to Centralia under the same terms
16                and conditions that they have in Tacoma.

17             b. Reinstate, make whole and also allow any employees laid off in the first wave(s) of
                  layoffs in Tacoma to transfer to Centralia under the same terms and conditions that
18                they had in Tacoma.
19
     Exhibit at A at 18-19.
20
               24. The Award contradicts fundamental requirements imposed by the NLRA, 29 U.S.C.
21
     § 151 et seq. the Award is contrary to public policy and is repugnant to the NLRA; the Award
22

23   addresses matters that are not arbitrable and are exclusively within the jurisdiction of the NLRB;

24   the Award is contrary to the requirement imposed by federal law mandating that any bargaining

25   unit “in each case” be “appropriate” (NLRA § 9(b), 29 U.S.C. § 159(b)); the Award fails to draw
26


     Complaint                                                  Jason S. Mills, Morgan, Lewis & Bockius LLP
                                                      -7-    300 South Grand Avenue, Los Angeles, CA 90071
                                                                                               213.612.2500
                 Case 2:19-cv-01736-RAJ Document 1 Filed 10/28/19 Page 8 of 14




 1   its essence from and exceeds the arbitrator’s authority under the relevant CBAs; and the Award
 2   is not within the scope of the parties’ agreement to arbitrate as reflected in the CBAs.
 3
            25. The Award invents “contractual” rights for two subgroups of Centralia employees:
 4
     individuals from Tacoma who, while working as employees at Tacoma, were covered by CBAs
 5
     negotiated by Local 117 or Local 313, and who may apply for, accept and commence working in
 6

 7   positions at the Centralia facility. By creating these “contractual” rights for two subgroups of

 8   Centralia employees, the Award does violence to fundamental labor law principles that render

 9   the Award legally untenable and unenforceable. Most egregious is the Award’s legally flawed
10
     premise that isolated “terms” of the Tacoma CBAs – involving “seniority,” “wages, hours,
11
     benefits and working conditions” (Award at 18) – can be transplanted to a completely different
12
     facility (in Centralia), because the NLRA squarely prohibits what the Award requires.
13
            26. The NLRA makes it unlawful for negotiated contract terms to be applied at a facility
14

15   like Centralia – even if those contract terms have been agreed upon by an employer and union –

16   unless a “majority” of employees who are actually working at the facility in an “appropriate”
17   bargaining unit have “selected or designated” the union to be their representative. NLRA §
18
     9(a), 29 U.S.C. § 159(a) (emphasis added). The NLRA further provides that bargaining unit
19
     employees may only select or designate a single union to represent them, which then must serve
20
     as the “exclusive” representative for all employees. Id.
21

22          27. The Award turns the above fundamental principles on their head. For example, the

23   Award requires the imposition of collectively bargained Tacoma contract terms on Centralia

24   employees, while completely disregarding the “majority support” principle that is the
25   cornerstone of the NLRA. The Award makes no finding that a “majority” of Centralia
26


     Complaint                                                  Jason S. Mills, Morgan, Lewis & Bockius LLP
                                                     -8-     300 South Grand Avenue, Los Angeles, CA 90071
                                                                                               213.612.2500
                 Case 2:19-cv-01736-RAJ Document 1 Filed 10/28/19 Page 9 of 14




 1   employees supports representation by Local 117 or Local 313, nor would such a finding be
 2   supportable given that more than 200 employees are currently working in the Centralia facility,
 3
     and none of the current Centralia employees previously worked at Tacoma or were represented
 4
     by Local 117 or 313. Moreover, the Award repudiates the NLRA’s bedrock principle of
 5
     “exclusive” representation by a single union, by requiring UNFI to impose contract terms at
 6

 7   Centralia that were negotiated by two unions – Local 117 and Local 313.

 8           28. In addition to the above legal problems, the Award selectively picks and chooses

 9   among provisions in the Local 117 and Local 313 Tacoma CBAs – finding that UNFI must
10
     impose on Centralia employees those Tacoma contract terms involving “seniority,” “wages,
11
     hours, benefits and working conditions” (Award at 18) – while disregarding Tacoma contract
12
     terms involving union “representation.” Id. In this regard, the Award states that “the
13
     representation issue is not subject to this arbitration.” Id. The Award disregards the fact that any
14

15   imposition of collective bargaining agreement terms inherently requires the consideration of

16   whether union “representation” is permissible and lawful under the NLRA – specifically,
17   whether a “majority” of employees in an “appropriate” bargaining unit have “selected or
18
     designated” a single union to be the “exclusive” representative of “all” bargaining unit
19
     employees. NLRA § 9(a), 29 U.S.C. § 159(a). Moreover, the Award’s selective imposition of
20
     certain contract terms taken from the Tacoma CBAs, while excluding other contract terms
21

22   dealing with “representation” by Locals 117 and 113, respectively, is irreconcilable with the

23   express limitations on the arbitrator’s authority contained in the Tacoma CBAs, which state the

24   arbitrator “shall have no power to . . . subtract from or to disregard . . . any terms of this . . .
25

26


     Complaint                                                     Jason S. Mills, Morgan, Lewis & Bockius LLP
                                                        -9-     300 South Grand Avenue, Los Angeles, CA 90071
                                                                                                  213.612.2500
                 Case 2:19-cv-01736-RAJ Document 1 Filed 10/28/19 Page 10 of 14




 1   agreement[]. . . .” Tacoma Warehouse CBA, Exh. B, § 23.05; Tacoma Clerks CBA, Exh. C, §
 2   15.5; Tacoma Drivers CBA, Exh. D, § 22.5 (emphasis added).
 3
            29. More specifically, the defects in the Award include but are not limited to the
 4
     following examples:
 5
            (a) No Finding of “Appropriate” Bargaining Unit in Centralia. The NLRA only permits
 6              imposing collectively bargained contract terms on employees that comprise a
 7              bargaining unit that is “appropriate” for purposes of collective bargaining (NLRA §
                9(a), 29 U.S.C. § 159(a)). This requires a determination (among other things) of
 8              whether the “appropriate unit” should be a “plant unit” or “subdivision thereof,” and
                the NLRA requires this determination to be made by the NLRB “in each case” in
 9              order to “assure to employees the fullest freedom in exercising the rights guaranteed
                by [the] Act.” 29 U.S.C. § 159(b). At the Centralia facility, there has been no
10
                determination of the “appropriate” bargaining unit, which is exclusively within the
11              jurisdiction of the NLRB.

12          (b) The Award Improperly Disregards the Interests of Non-Tacoma Employees at
                Centralia. Not only must an “appropriate” bargaining unit be determined in relation
13              to any imposition of collectively bargained contract terms on employees, the NLRB
                has emphasized that such determinations may not be limited to the interests of a
14              particular subset of employees (as to whom a union seeks representation), because –
15              when determining what is an “appropriate” unit – the NLRA requires consideration of
                “the Section 7 rights of employees excluded from the proposed unit” in addition to the
16              interests of “those included in that unit.” PCC Structurals, Inc., 365 NLRB No. 160,
                slip op. at 8 (2017). Contrary to this requirement, the Award impermissibly focuses
17              on a subset of Centralia employees (those who previously worked at the Tacoma
                facility), without any consideration of the interests of other Centralia employees.
18
            (c) The Smallest “Appropriate” Bargaining Unit in Centralia Consists of All Warehouse
19
                Workers. The Award purports to impose Tacoma collectively bargained contract
20              terms (contained in the Local 117 and Local 313 CBAs) on a subset of employees at
                the Centralia facility who previously worked at the Tacoma facility in positions
21              represented by Locals 117 or 313, respectively. However, at the Centralia facility,
                the structure of operations, including the existence of a single employee job
22              classification, and other facts establish that the smallest “appropriate” bargaining unit
23              would encompass all Warehouse Workers, regardless of whether they formerly
                worked at the Tacoma facility, the Portland facility, or were new to the Centralia
24              facility. PCC Structurals, 365 NLRB No. 160 (2017).

25          (d) The Award Disregards the Requirement of “Exclusive” Representation by a Single
                Union. The NLRA only permits the imposition of collectively bargained contract
26


     Complaint                                                  Jason S. Mills, Morgan, Lewis & Bockius LLP
                                                    -10-     300 South Grand Avenue, Los Angeles, CA 90071
                                                                                               213.612.2500
                 Case 2:19-cv-01736-RAJ Document 1 Filed 10/28/19 Page 11 of 14




 1                terms on employees within a facility when a particular union has been “designated or
                  selected” by “the majority of the employees in a unit appropriate for . . . purposes” of
 2                collective bargaining, and when such a designation has occurred, the NLRA requires
 3                that the particular union be the “exclusive” representative for “all the employees in
                  such unit” (NLRA § 9(a), 29 U.S.C. § 159(a) (emphasis added). The Award is
 4                irreconcilable with this fundamental principle of “exclusive” representation by a
                  single union in an “appropriate” bargaining unit (id.) because the Award imposes
 5                collectively bargained contract terms negotiated by two unions (Locals 117 and 313)
                  on Centralia warehouse employees.
 6
            (e) Absence of “Majority” Support for Local 117 or 313 Among Centralia Employees.
 7
                As of the filing of this complaint, UNFI has more than 200 employees working in the
 8              Warehouse Worker classification at the Centralia facility, none of whom have
                designated or selected Local 117 or Local 313 to represent them for purposes of
 9              collective bargaining. Moreover, although the NLRB only permits the imposition of
                collectively bargained contract terms when a “majority” of employees in an
10              appropriate unit have designated or selected a particular union to represent them (id.),
11              there is no certainty that former Tacoma employees represented by Local 117 or
                Local 313 will ever comprise an employee majority at the Centralia facility.
12
            (f) Unlawful Union-Related Discrimination Among Centralia Employees. The NLRA
13              prohibits unions from causing (or attempting to cause) an employer “to discriminate”
                against employees based on union-related considerations, which either encourage or
14              discourage union membership (NLRA § 8(b)(2), 29 U.S.C. § 158(b)(2)). The Award
                violates this prohibition by overtly forcing UNFI to “discriminate” between Centralia
15
                employees, if any, who were previously represented by Local 117 or 313 at the
16              Tacoma facility (to whom the Award would require the imposition of collectively
                bargained Tacoma contract terms) and all other employees doing precisely the same
17              work in the same job classification at the Centralia facility (to whom the Award does
                not apply).
18
            (g) The Award Imposes Employment Terms on ALL Centralia Employees, and/or
19              Creates Inappropriate, Multiple Centralia Bargaining Units. The Award imposes
20              employment terms on all Centralia employees because requiring UNFI to recognize
                Tacoma-based “seniority [and] other contractual rights or benefits” for Centralia
21              employees who were formerly represented by Locals 117 and 313 in Tacoma (Exh. A
                at 18) disadvantages other Centralia employees to whom the same rights and benefits
22              do not apply, and it creates multiple distinct bargaining units in Centralia which are
                inconsistent with the structure and organization of employees and operations there.
23

24          (h) The Award Violates LMRA Section 302. The Award’s requirement that UNFI
                continue Tacoma-based pension “benefits” for Centralia employees who were
25              formerly represented by Locals 117 and 313 in Tacoma (Exh. A at 18) violates
                Section 302 of the LMRA, because (1) the Award discusses Teamsters Pension Trust
26              Fund payments as among the “benefits” required by the Tacoma CBAs (id.);


     Complaint                                                    Jason S. Mills, Morgan, Lewis & Bockius LLP
                                                      -11-     300 South Grand Avenue, Los Angeles, CA 90071
                                                                                                 213.612.2500
                 Case 2:19-cv-01736-RAJ Document 1 Filed 10/28/19 Page 12 of 14




 1                (2) LMRA Section 302 prohibits employer payments to union pension plans unless
                  “the detailed basis on which such payments are to be made is specified in a written
 2                agreement with the employer” (29 U.S.C. § 185(c)(5)(B) (emphasis added)); and
 3                (3) the NLRA prohibits UNFI from entering into any Centralia collective bargaining
                  agreement with Locals 117 and 113 based on the considerations described in subparts
 4                (a) through (g) above.

 5          (i) The Award Exceeds the Arbitrator’s Authority By Subtracting From Tacoma CBA
                Provisions. The CBAs expressly state that the arbitrator “shall have no power to . . .
 6              subtract from or to disregard . . . any terms of this or any other agreement(s) between
                the Union and Employer.” See Tacoma Warehouse CBA, Exh. B, § 23.05; Tacoma
 7
                Clerks CBA, Exh. C, § 15.5; Tacoma Drivers CBA, Exh. D, § 22.5 (emphasis added).
 8              The Award disregards and exceeds this limitation on the arbitrator’s authority by
                requiring UNFI to selectively impose only certain Tacoma contract terms on
 9              Centralia employees (i.e., contract terms that the arbitrator describes as addressing
                “wages, hours, benefits and working conditions”) while disregarding other
10              fundamental contract terms in the Tacoma CBAs (including Tacoma contract terms
11              relating to union recognition, union security, union dues, among other things).

12          30. The Unions’ actions associated with the Award – imposing Tacoma contract terms

13   on Centralia employees, imposing Union representation on Centralia employees, doing so in

14   disregard for what constitutes an “appropriate” bargaining unit, causing UNFI to discriminate
15
     among Centralia employees based on their prior representation by the Unions, insisting on
16
     altering and enlarging the scope of the Tacoma bargaining units, and enforcing the Award –
17
     violate Sections 8(b)(1)(A), 8(b)(2) and 8(b)(3) of the NLRA.
18
            31. UNFI has filed with the NLRB an unfair labor practice charge alleging, among other
19

20   things, that the Unions and the Award are unlawful and unenforceable based on the violations of

21   Sections 8(b)(1)(A), 8(b)(2) and 8(b)(3) of the NLRA.
22
                                         CLAIMS FOR RELIEF
23

24          32. UNFI repeats and re-alleges paragraphs 1 through 31 as though fully set forth herein.

25

26


     Complaint                                                  Jason S. Mills, Morgan, Lewis & Bockius LLP
                                                    -12-     300 South Grand Avenue, Los Angeles, CA 90071
                                                                                               213.612.2500
                 Case 2:19-cv-01736-RAJ Document 1 Filed 10/28/19 Page 13 of 14




 1          33. Consistent with the above allegations, UNFI respectfully requests that this Court
 2   vacate set it aside the Award in its entirety, and that the Court grant such other relief as it deems
 3
     appropriate.
 4
                              [remainder of this page is intentionally left blank]
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26


     Complaint                                                   Jason S. Mills, Morgan, Lewis & Bockius LLP
                                                      -13-    300 South Grand Avenue, Los Angeles, CA 90071
                                                                                                213.612.2500
                 Case 2:19-cv-01736-RAJ Document 1 Filed 10/28/19 Page 14 of 14




 1          WHEREFORE, UNFI respectfully requests that this Court grant judgment vacating the
 2   Award in its entirety, and award such other relief as may be just and proper.
 3
                                                      Respectfully submitted,
 4
                                                      JASON S. MILLS
 5                                                    MORGAN, LEWIS & BOCKIUS LLP
                                                      300 South Grand Avenue,
 6                                                    Los Angeles, CA 90071-3132
                                                      213.612.2500 (phone)
 7
                                                      213.612.2501 (fax)
 8                                                    jason.mills@morganlewis.com

 9                                                    PHILIP A. MISCIMARRA*
                                                      LAUREN M. EMERY*†
10                                                    MORGAN, LEWIS & BOCKIUS LLP
11                                                    1111 Pennsylvania Avenue, NW
                                                      Washington, DC 20004
12                                                    202.739.3000 (phone)
                                                      202.739.3001 (fax)
13                                                    philip.miscimarra@morganlewis.com
                                                      lauren.emery@morganlewis.com
14

15                                                    W. JOHN LEE*
                                                      MORGAN, LEWIS & BOCKIUS LLP
16                                                    1701 Market Street
                                                      Philadelphia, PA 19103
17                                                    215.963.5000 (phone)
                                                      215.963.5001 (fax)
18                                                    w.john.lee@morganlewis.com
19
      DATED: October 28, 2019                          *To be admitted pro hac vice
20                                                     †Admitted in Illinois only; Practice
                                                      supervised by DC Bar members
21

22

23

24

25

26


     Complaint                                                 Jason S. Mills, Morgan, Lewis & Bockius LLP
                                                    -14-    300 South Grand Avenue, Los Angeles, CA 90071
                                                                                              213.612.2500
